Citation Nr: 1704175	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mild degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial compensable disability rating for patellofemoral syndrome right knee with post arthroscopic debridement ("right knee disability") prior to May 25, 2013, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The St. Louis, Missouri RO certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the St. Louis RO.

In September 2014, the Board remanded the claims for further development of the evidence. 

In a June 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected right knee disability to 10 percent disabling, effective May 25, 2013.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Now, the case is once again before the Board.

As will be discussed, the Board finds that the Veteran is entitled to at least a 10 percent disability rating for his service-connected right knee disability, from the date of claim.  However, further development is necessary to determine whether he is entitled to an even higher rating.  Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the orthopedic manifestations of the Veteran's mild degenerative arthritis of the lumbar spine have not resulted in forward flexion of the  thoracolumbar spine to less than 60 degrees, or a combined range of motion of less than 20 degrees.  Neither has the disability been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  Resolving reasonable doubt in the Veteran's favor, his mild degenerative arthritis of the lumbar spine has been manifested by no more than mild incomplete paralysis of the sciatic nerve throughout the claim period.

3.  Resolving reasonable doubt in the Veteran's favor, throughout the period under review, the right knee disability approximates, at the least, the criteria for a 10 percent rating, based on painful motion of the right knee joint.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of the Veteran's mild degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 5242 (2016).

2.  The criteria for a separate initial disability rating of 10 percent, but no higher, for right lower extremity sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.120, 4.124a, Diagnostic Code 8520 (2016).

3.  Throughout the pendency of the appeal, the criteria for an initial disability rating of 10 percent, but no higher, for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for the lumbar spine and right knee disabilities, the claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Lumbar Spine

The Veteran is seeking a higher initial rating for his service-connected lumbar spine disability, which is currently assigned a 10 percent evaluation under Diagnostic Code 5242, degenerative arthritis of the spine.

The diagnostic code assigned to the Veteran's thoracolumbar spine disability utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  In pertinent part, the General Rating Formula provides for a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016). 

A higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

In several notes set out after the diagnostic criteria, the General Rating Formula provides further guidance in rating diseases or injuries of the spine.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Note 1; see also Plate V, 38 C.F.R. § 4.71a.

In March 2011, the Veteran was afforded a VA examination for his lumbar spine disability.  At the time of the examination, the Veteran complained of intermittent stiffness and low back pain with sitting for more than two hours.  He denied pain with standing.  Range of motion testing showed flexion of 0 to 85 degrees, extension of 0 to 30 degrees, normal right and left lateral flexion, and normal right and left rotation.  During the range of motion tests, the examiner documented the Veteran experiencing pain on forward flexion at 85 degrees, and on left lateral flexion at 30 degrees.  The examiner did not observe paralumbar muscle spasms or localized tenderness, and there was no change in pain, loss of motion, weakness, or fatigue on repetitive testing. 

In May 2013, the Veteran was afforded a second VA examination.  The Veteran reported flare-ups, varying in intensity based on the amount of sitting.  Upon physical examination, there was tenderness to palpation of the L1-5 region, but no guarding or muscle spasm of the thoracolumbar back.  Range of motion testing revealed flexion to 75 degrees, extension to 25, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation ends to 25 degrees, and left lateral rotation which ended at 20 degrees.  For each range of motion test completed, the examiner did not observe any objective evidence of painful motion.  A neurological examination was also conducted, and it revealed no sensory deficits or motor weakness.  Repetitive motion testing was also conducted, and it revealed no additional limitation of motion.  However, weakened movement, excess fatigability, pain, disturbance of locomotion, and interference with standing and/or weight-bearing were noted.

In October 2014, the Veteran was afforded a third VA examination.  The Veteran reported flare-ups, occurring every three to four days.  Each flare-up would last about thirty minutes.  Upon physical examination, there was no localized tenderness or pain to palpation of joints or soft tissue of the thoracolumbar spine.  The examiner noted normal flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation ends, and left lateral rotation ends.  For each range of motion test completed, the examiner did not observe any objective evidence of painful motion.  A neurological examination was also conducted, and it revealed no sensory deficits or motor weakness.  Repetitive motion testing was also conducted, and it revealed no additional limitation of motion.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, as well as his descriptions of painful flare-ups.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering limitation of motion and his subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  See DeLuca, 8 Vet. App. at 206.

The Board notes that, at worst, the Veteran's flexion has been limited to 75 degrees and his combined range of motion has been limited to 190 degrees, with no additional limitation of motion after repetition.  Moreover, as there is no objective evidence of ankyloses of the spine at any time during the claim period, a higher evaluation is not warranted on that basis.  Accordingly, the Board finds that a rating in excess of 10 percent for the orthopedic manifestations of the Veteran's low back disability is not warranted at any point during the time period under review.  

Next, the Board considers whether a separate rating is warranted for an associated neurological disorder.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

October 2011 VA treatment records document a "radicular component" to the Veteran's right gluteal region and posterior thigh.  The Veteran reported that the pain was not exasperated when walking and was not relieved with rest.  The clinician recorded the pain as intermittent.  On October 19, 2011, the clinician provided an impression of "lower back pain with some radicular discomfort."  Further, on the December 2011 VA Form 9, the Veteran challenged the RO's rating decision and asserted that he experiences radicular pain.  The Board acknowledges that the Veteran denied experiencing radicular pain on VA examination, and that neurological examination has revealed no objective evidence of radiculopathy.  However, the Board finds the Veteran's reports of at least intermittent radicular pain credible and persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The evidence in this case indicates that the Veteran experiences neurological manifestations that relate to his lumbar spine disability.  Further, the evidence reveals that the neurological manifestations affect his right lower extremity, but not his left.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  As noted above, the Board acknowledges that VA examinations in March 2011, May 2013, and October 2014 did not reveal any objective findings of neurological abnormalities.  However, the VA clinician's observations in October 2011 and the Veteran's lay statements in December 2011 are evidence of the Veteran's subjective impression of his radicular pain.  In light of the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise regarding whether his neurological manifestations relate to his current lumbar spine disability and whether his current pain is indicative of mild incomplete paralysis of that nerve.  Hence, affording him the benefit of the doubt, a 10 percent rating is warranted only for the right lower extremity, since the date of claim for the lumbar spine disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A higher rating would require moderate incomplete paralysis.  The record does not include evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The findings are entirely sensory.  As such, the record does not support a finding that the neurological manifestations affecting the right lower extremity were more than mild.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.

As a final matter, the Board has also considered whether the Veteran's mild degenerative arthritis lumbar spine and neurological manifestations present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118  (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As limitation of motion due to pain in his lumbar spine and radicular pain are symptoms that are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and that referral of those claims for extraschedular consideration is not warranted. Id.  

B. Right Knee 

The Veteran was initially granted service connection in April 2011 for patellofemoral syndrome in the right knee with post arthroscopic debridement under Diagnostic Code 5260, and a noncompensable rating was assigned.  In October 2011, the Veteran filed a notice of disagreement, contesting the noncompensable rating assigned.  In March 2013, the St. Louis RO continued the Veteran's noncompensable rating for the right knee disability.  In June 2015, the St. Louis RO increased the Veteran's disability rating and assigned a 10 percent rating, effective May 25, 2013. 

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

In August 2009, the Veteran underwent arthroscopic debridement for a patellofemoral condition following a racquetball-related injury.  Service treatment records reveal that the Veteran consistently complained of right knee pain following the surgery and suffered some limited range of motion due to his right knee pain, specifically noted in October 2009, November 2009, and April 2010.  Following separation from service, the Veteran filed a claim for service connection for right knee pain in March 2011.  

In March 2011, the Veteran reported to a VA examination for his right knee disability.  The report documented complaints of "intermittent pain in his right knee with prolonged weight bearing activities."  The examiner reported the right knee to have flexion of 0 to 135 degrees and extension of 0 degrees.  Despite the Veteran's complaints, the examiner did not find evidence of pain on active motion or limitation for motion or weakness of fatigue after repetitive tests.  

In the October 2011 Notice of Disagreement, the Veteran asserted that his knee will "lock up" after it becomes stiff. 

In May 2013, the Veteran was afforded another VA examination for his right knee disability.  The examiner noted that the Veteran experiences flare-ups depending on his activity and the weather.  The examiner did not note whether the examination took place during a flare-up period.  Range of motion testing revealed flexion limited to 135 degrees and extension to 0 degrees; no objective evidence of painful motion was noted.  After repetition, the examiner noted flexion to 135 degrees and extension to 0 degrees; again, no objective evidence of painful motion was noted.  However, the examiner reported functional impairment of the right knee.  Specifically, the examiner characterized the functional impairment as less movement than normal, weakened movement, excess fatigability, pain movement, disturbance of location, and interference with sitting, standing and weight bearing.  Further, tenderness or pain to palpation for the right knee joint line was documented.  

In April 2014, the Veteran was afforded another VA examination for his right knee disability.  There, the examiner recorded the Veteran's complaints of intermittent knee pain.  The examiner noted that the Veteran experiences flare-ups once every two or three days, which last for about an hour.  However, the examination did not occur during a flare-up period.  Range of motion testing revealed flexion limited to 135 degrees and extension to 0 degrees, no objective evidence of painful motion were noted.  After repetition, the examiner noted flexion to 130 degrees and extension to 0 degrees, no objective evidence of painful motion were noted.  The examiner reported no functional loss or impairment of the right knee. 

After review of the evidence of the record, the Board affords the Veteran benefit of the doubt and concludes that the Veteran is entitled to a rating of 10 percent under Diagnostic Code 5260, but no higher, from the date of the claim.  The Veteran has consistently reported knee pain and limited range of motion since his August 2009 surgery.  The Board acknowledges that objective findings of functional loss were not documented until May 2013.  However, the service treatment records, documenting some limitation of motion post-surgery, suggest that the Veteran continued to experience limitation of motion, due to knee pain, before May 2013.  Further, the Board finds the Veteran's reports of right knee pain and limitation of motion credible, as it is both internally consistent and in line with complaints made to the VA clinician in March 2011.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, pursuant to 38 C.F.R. § 4.59, the Veteran is entitled to rating of 10 percent disabling under Diagnostic Code 5260.  See also Burton, 25 Vet. App. 1; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted in the Introduction, the issue of whether the Veteran is entitled to a rating in excess of 10 percent for the right knee disability is addressed in the Remand portion of this decision. 


ORDER

An initial evaluation in excess of 10 percent for the orthopedic manifestations of mild degenerative arthritis of the lumbar spine is denied. 

An initial evaluation of 10 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial evaluation of 10 percent, throughout the entire appeal period, for patellofemoral syndrome right knee with post arthroscopic debridement is granted, subject to the rules and regulations governing the payment of VA monetary benefits.






REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's increased rating claim for the right knee disability.

The Veteran was afforded VA examinations in connection with his claim in March 2011, May 2013, and October 2015.  However, due to inadequacies in those examinations and the accompanying medical opinions, an additional examination and opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The March 2011, May 2013, and October 2015 examinations for the right knee disability did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the right knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new examination addressing entitlement to an increased evaluation for a right knee disability is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Update the file with any VA treatment records relevant to the Veteran's claim dated from February 2011 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected right knee disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since February 2011).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


